NO. 07-11-0136-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL C

                                     OCTOBER 5, 2011

                           ______________________________


       LOSARO SANDOVAL, JR. AKA LASARO SANDOVAL, JR., APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,915-B; HONORABLE JOHN B. BOARD, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


      Appellant, Losaro Sandoval, Jr. a/k/a Lasaro Sandoval, Jr., was convicted by a

jury of aggravated assault with a deadly weapon, enhanced and sentenced to fifty years

confinement.1 Sentence was imposed on November 17, 2005. By opinion dated May

16, 2006, in cause number 07-06-0187-CR, this Court dismissed Appellant's attempt to


1
See Texas Penal Code Ann. §§ 12.42(d) & 22.02(a)(2) (West 2011).
appeal his conviction because no notice of appeal was ever filed. Appellant filed a writ

of habeas corpus asserting he was denied his right of appeal. On March 9, 2011, the

Texas Court of Criminal Appeals granted him an out-of-time appeal. On April 8, 2011,

John Bennett was appointed by the trial court to prosecute Appellant's appeal. The

appellate record has been filed. Appellant's brief was originally due to be filed on July

18, 2011. Two extensions in which to file the brief have been granted extending the

deadline to September 16, 2011. The brief has yet to be filed and counsel for Appellant

has now filed a Motion to Withdraw from Representation, or in the Alternative, Motion to

Extend Time to File Appellant's Brief by Sixty Days. As grounds for the motion, counsel

cites an extremely busy work schedule.


        This Court is not inclined to grant another lengthy extension in which to file

Appellant's brief.2 Additionally, this Court is without authority to grant court-appointed

counsel's request to withdraw.           The trial court has the responsibility for appointing

counsel to represent indigent defendants, as well as the authority to relieve or replace

counsel. See Tex. Code Crim. Proc. Ann. art. 1.051(d) (West Supp. 2010). See also

Enriquez v. State, 999 S.W.3d 906, 907 (Tex.App.--Waco 1999, no pet.). Further, the

trial court retains authority to appoint or substitute counsel even after the appellate

record has been filed. See Enriquez, 999 S.W.2d at 908. See also Tex. Code Crim.

Proc. Ann. art. 26.04(j)(2) (West Supp. 2010).


        Considering that Appellant's counsel was appointed by the trial court, we now

abate this appeal and remand the cause to the trial court for further proceedings. Upon
2
 This Court does not consider a busy work schedule as good cause for granting a subsequent motion to
extend the time to file a brief. See Curry v. Clayton, 715 S.W.2d 77, 79 (Tex.App.--Dallas 1986, no writ).
                                                       2
remand, the trial court shall utilize whatever means necessary to determine the

following:


       (1) whether good cause exists upon which to grant appointed counsel's
       motion to withdraw and, if so,

       (2) whether Appellant still desires to prosecute this appeal and is indigent
       and entitled to new appointed counsel.

       Should it be determined that Appellant does want to continue the appeal and the

trial court determines he is entitled to new appointed counsel, the name, address,

telephone number, and state bar number of the newly-appointed counsel shall be

provided to the Clerk of this Court. The trial court shall execute findings of fact and

conclusions of law, and shall cause its findings, conclusions, and any necessary orders

to be included in a supplemental clerk's record to be filed with the Clerk of this Court on

or before October 24, 2011. Finally, newly appointed counsel shall file Appellant's brief

within thirty days after the date of appointment.


       It is so ordered.


                                                    Per Curiam




                                             3